Title: To James Madison from William Jarvis, 20 December 1806
From: Jarvis, William
To: Madison, James



Sir
Lisbon 20th. Decr. 1806

The foregoing of the 26 Ulto. went by the Ship Janus, Captn. McConnell via Baltimore  Nothing of moment has since occurred that has any particular relation to this Country.  Confidence is as compleatly restored as at any period since the war, if public paper is allowed here, as in all other Countries, to be any criterion.  Public paper has for three or four weeks past been growing better & Exchanges on the several parts of Europe are getting more in favour of Portugal.  The last Official news which reached here from Prussia, was that an Armistice had been signed; in which it was stipulated that all the Strong Towns of Prussian poland were to be put in possession of France, that the Russian troops were to withdraw from the Prussian dominions & not to re-enter them, & that ten days Notice was to be given by either party before the re-commencement of Hostilities.  It is wonderful to see with what perfect indifference the destruction of the Prussian Armies & the over running the Prussian dominions has been received here.  It seems to have been considered as a matter of course & consequently excited little surprise.  The Americans certainly discover much more Sensibility about the changes in Europe, or is it, that in proportion as we draw near the Scene of Action our astonishment & interest decreases.  The re-establishment of Poland as a Monarchy is said to be determined on.  Mr Jerome Bonaparte it is said will be made King.  Nobody seems to doubt that this will be effected with ease; in fact so certain does every one appear to be that the Emperor Napoleon can effect all that he undertakes, that I verily beleive, was it reported to-morrow that it was his determination to possess himself of St. Petersburg, from thence march to Constantinople & plant the imperial eagle upon the Towers of that City, cross the Dardanelles, seize upon Persia, & finish with the conquest of China, that few would doubt his success.
Inclosed I have the pleasure to hand you two communications from His Excy. Mr d’Araujo of the 10th. Inst; one acquainting me that the application for the remission of the duties on the Cargo of the Schr. Hope Captn. Hooper, which I made the 30th Septr & forwarded a copy to you the 8th. Octr. was complied with by His Royal Highness; the other a second reply to my communication of the 27 June last relative to the seizure of the 244 barrels flour out of the Brig Acteon Captn Dryburg at Fayal, detailing the reasons for so doing, with my answer of the 17 Instant.  As I consider the seizure as an infringement on the rights of Nations, but conceived that a contest with this Govmt. would be attended with no good effect & at the same time viewed the price offered as a very fair one, more than could have been obtained here & two dollars pr barrel more than the flour would have commanded in Cadiz, I imagined objecting to the former & advising the Captn to accept the latter would be the most judicious step to take with which I hope Govmt. will be Satisfied.  The $11 Pr barrel awarded, I understand from another quarter, was deposited for the Captain in the public deposit.
The 28th. April 1805 I entered into an agreement with the Inspector General of the Hospital Sn. Jose to pay twelve Mil. eight hundred reis for each Seaman belonging to a Vessel, & six Mil four hundred Reis for those who were destitute which agreement I had the honor to forward the 4th. May following.  I have several times since requested that the account might be sent in without its being done, & a few days Since was obliged to insist on it & inclosed is the account with the receipt.
I am very sorry to learn that our Negotiation regarding our differences with Spain is likely to terminate unsuccessfully, the more so as the circumstances of the times are unfavourable to our doing ourselves right.  I acknowledge that it is humiliating to submit to injustice, but it is wisdom to suffer a lesser to avoid a greater evil.
The Constitution Sailed from here the 8th.  She is now in a perfect State of repair for a year & with a very little additional expense for two years.  Her repairs with advances to Officers, Seamen & & & amounted to the very large sum of twenty four thousand, Seventy three Mil, four hund. & twenty two reis as will also appear by the A/c sent to the department of the Navy.
Captain Campbell having recd. much attention from my friends, from some persons to whom he brought letters, & one or two others whom he was formerly acquainted with was desirous of repaying those civilities.  He therefore concluded to give a Ball.  As the invitations would be too extensive to be considered a private party, I thought it would be paying a handsome compliment to the Portuguese Ministry & the Corps Diplomatick to invite them.  This I requested him to do, which with his usual disposition to oblige he complied with.  The Minister of Marine & the Marques of Pombal & his family & several of the Nobility came.  His Excy. Mr de Araujo wrote me a very polite apology desiring that I would excuse him to Captn. Campbell, owing to a fluxion in the eyes, which I know to be the case; the Minister of Finance also wrote a very polite excuse to Captn Campbell.  Of the Corps Diplomatic the Popes Nuncio & family attended, the Spanish Legation, the French Legation, the Russian Legation, except the Minister who was Sick but sent me a polite billet requesting that I would excuse him to Captn. Campbell.  The rest sent very polite excuses to the Captain.  There was besides about Sixty ladies & eighty gentlemen, foreign & Native, generally the most respectable families in the City.  The quarter deck was covered in a handsome manner with the flags of every European Nation.  The supper Table was laid on the  deck & very well arranged.  All the ladies & the principal Men sat down at the first Table.
After supper Captn. Campbell gave the Prince Regent as a toast.  I was to have given the President; but the Marquis Pombal directly after the Prince was drank rose & gave him.  The night was remarkably fine, even for this climate, & most of the company remained till 3 oClock in the morning.  It was certainly a very handsome entertainment, every body appeared highly gratified & have since spoken of it as the best thing of the kind that was ever given in this port on board a Vessel of War.  The conduct of Captn. Campbell was attentive & Gentlemanly as was that of the Officers; & the general deportment while at Lisbon has certainly done Credit to the Service.
Inclosed will be a duplicate of the disbursements on Acct. of the U. S. belonging to your department to 31 Decr. last & the original of those to the 30th June.  With the most entire Respect I have the honor to be Sir Yr Mo: Ob: Servt

William Jarvis

